Exhibit 99.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-85090, 333-108896, 333-110486, 333-131315, 333-140174, 333-141640, 333-148747,333-163196, 333-169389, 333-169491, 333-171912, 333-178166 and 333-181805 on Form F-3, and Nos. 33-80947, 333-06482, 333-11720, 333-83204, 333-107943, 333-117565, 333-138837, 333-147071, 333-153710, 333-166428, 333-174276, and 333-178167 on Form S-8, of our report dated February 21, 2013, relating to the consolidated financial statements of Tower Semiconductor Ltd., appearing in this Report on Form 6-K of Tower Semiconductor Ltd. Brightman Almagor Zohar &Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel February 22, 2013
